Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The claims received 1/12/2022 are entered; claims 1-36 are cancelled and claims 37-42 remain pending.
Claim Interpretation
The phrase “low thermal conductivity” appears in claims 37 and 40. The term “low” is a relative term of degree. In the context of the instant application “low” is understood to be relative to the metal ceiling plate. Therefor the scope of a “low thermal conductivity” is considered to be thermal conductivities lower than thermal conductivity of the metal ceiling plate.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Musgrave et al (US 1,771,269) and in view of Norell et al (US 4,205,719).
Regarding claim 37, Musgrave discloses a radiation heat-exchanging ceiling plate used for an air conditioning system, comprising:
a metal ceiling plate (D; page 1, lines 99);
a heat-exchanging coil (B) mounted on a top of said metal ceiling plate (D) and not directly contacting said metal ceiling plate (D) by a plurality of coil brackets (b1 and d2) with low thermal conductivity (page 2, line 5 “plastic” is regarded as being of low thermal conductivity) so that said heat-exchanging coil is maintained at a preset distance from said metal ceiling plate (D) while supported by the coil brackets, and a gap is formed between said heat-exchanging coil (B) and said metal ceiling plate (D), thereby direct conduction between said coil brackets and said metal ceiling plate is minimized (b1 brackets are not in contact with ceiling plate thus minimizing conduction, material d2 is plastic having lower thermal conductivity thus also minimizing conduction) while heat exchange by radiation between said coil brackets and said metal ceiling plate is carried out effectively;
a layer of thermal insulation (A; element A refers to building structure, all materials exhibit the property of insulation) material on a top of said heat-exchanging coil (B) for blocking air movement between said heat-exchanging coil and outside;
wherein said heat-exchanging coil (B) is insulated by said coil brackets (b1 and d2) at a bottom side and said layer of thermal insulation (A) at said top of said heat exchanging coil (B),
thereby hot and cold spots in said metal ceiling plate (D) are effectively eliminated (this limitation amounts to a result of the above structure; because Musgrave provides for the plastic having low thermal conductivity between the heat exchanging coil and ceiling plate this result is achieved).
Musgrave lacks a layer of thermal insulation on top of the coil (other than the structure “A”) and a layer of metal coil between the coil and thermal insulation.
Norell discloses a radiation heat-exchanging ceiling plate (refer to figure 4 unless otherwise noted) including a heat exchanging coil (11); a layer of thermal insulation (8) on a top of said heat-exchanging coil; a layer of metal foil (14; “aluminium foil 14” column 5) placed between said heat-exchanging coil (11) and said layer of thermal insulation (8).
It would have been obvious to one of ordinary skill in the art to have provided Musgrave with the insulation and foil of Norell in order to direct the thermal capacity of the coil towards the room interior.
Claims 38-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Musgrave et al (US 1,771,269), in view of Norell et al (US 4,205,719), and in view of Yoshio et al (US 4,723,598).
Regarding claim 38, Musgrave and Norell disclose a sealing layer (6 provided by Norell in combination with the insulation 8) being installed on a top of said layer of thermal insulation material (8 provided by Norell) and covered over said layer of thermal insulation material so as to isolate said layer of thermal insulation material from outside air, said coil brackets (b1 and d2 of Musgrave) are made from plastic (page 1, line 86 of Musgrave), wherein said metal sealing plate (D), said coil brackets (b1 and d2), said heat exchanging coil (B), said layer of metal foil (14 of Norell), said layer of thermal insulation material (8 of Norell), said sealing layer (6 of Norell) form a one piece modular structure with two ends of said heat exchanging coil extending outside said one-piece modular structure (both Musgrave and Norell provide for modular preformed panels), said radiation heat-exchanging ceiling plate in said one-piece modular structure is arranged to install on top of a false ceiling of a building structure (structure is installed on top of or over the ceiling “A” of the building of Musgrave; similarly Norell provides the structure is installed on a top of the ceiling).
Musgrave lacks sealing strips. Yoshio provides for a heat exchange panel including a sealing layer (2) and sealing strips (11) arranged on a top thereof. It would have been obvious to one of ordinary skill in the art to have provided Musgrave with the sealing strips or tape (11) of Yoshio in order to secure the structure for installation. Tape is extremely well known for securing structures together. 
Regarding claim 39, Musgrave as modified discloses said metal foil is aluminum foil (14 provided by Norell is aluminum foil as per 5:12-13); and said aluminum foil, said insulation, and said sealing layer (14, 8, and 6 of Norell respectively) are stacked up to form a layer of aluminum foil, insulation material. Musgrave lacks glass wool insulation.
In the previous office action on the merits the Examiner took Official Notice that glass wool insulation is old and well known. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C).	
It would have been obvious to one of ordinary skill in the art to have utilized glass wool insulation for its wide availability, low cost, and high insulation value.
Claims 40-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Musgrave et al (US 1,771,269), in view of Norell et al (US 4,205,719), in view of Angus (US 3,653,221), and in view of Gustafsson (US 4,024,728).
Regarding claim 40, Musgrave discloses a direct-cooling air conditioning system, comprising:
a water circulation system (system which circulates fluid through B) comprising a plurality of radiation heat-exchanging ceiling plates; and  a water circulation loop;
wherein each said radiation heat-exchanging ceiling plate comprises:
a metal ceiling plate (D; page 1, line 99);
a heat-exchanging coil (B) being mounted on a top of said metal ceiling plate (D) by coil brackets (b1 and d2) with low thermal conductivity, said heat-exchanging coil (B) being adjacent to said metal ceiling plate (D), and not contacting said metal ceiling plate directly so that a gap is formed between said heat-exchanging coil and said metal ceiling plate, thereby direct conduction between said coil brackets and said metal ceiling plate is minimized (b1 brackets are not in contact with ceiling plate thus minimizing conduction, material d2 is plastic having lower thermal conductivity thus also minimizing conduction) while heat exchange by radiation between said coil brackets and said metal ceiling plate is carried out effectively;
a layer of thermal insulation (A; element A refers to building structure, all materials exhibit the property of insulation) material on a top of said heat-exchanging coil (B);
wherein said heat-exchanging coil (B) is insulated by said coil brackets (b1 and d2) at a bottom side and said layer of thermal insulation material (A) at said top of said heat-exchanging coil (B), thereby hot and cold spots in said metal ceiling plate are eliminated (this limitation amounts to a result of the above structure; because Musgrave provides for the plastic having low thermal conductivity between the heat exchanging coil and ceiling plate this result is achieved)
Musgrave lacks a layer of thermal insulation on top of the coil (other than the structure “A”) and a layer of metal coil between the coil and thermal insulation.
Norell discloses a radiation heat-exchanging ceiling plate (refer to figure 4 unless otherwise noted) including a heat exchanging coil (11); a layer of thermal insulation (8) on a top of said heat-exchanging coil; a layer of metal foil (14; “aluminium foil 14” column 5) placed between said heat-exchanging coil (11) and said layer of thermal insulation (8).
It would have been obvious to one of ordinary skill in the art to have provided Musgrave with the insulation and foil of Norell in order to direct the thermal capacity of the coil towards the room interior.
Musgrave is silent concerning a heat pump system and details of the water circulation system.
Angus discloses a system including a water circulation loop having a circulating pump (27), a heat-exchanging coil (10, 11, 12, and 13) and a water tank (14), said water tank (14) for thermal buffering exchanging heat with said heat pump system, and said evaporator coils (A1, A2, A3, B1, B2, and B3 3:5-9) are installed in said water tank for thermal buffering and said heat exchanging coils being connected to said water circulation loop of said water circulation system.
It would have been obvious to one of ordinary skill in the art to have provided Musgrave with the water circulation loop of Angus in order to supply water having the capacity to perform cooling and thereby remove heat from the room space to increase comfort and to store capacity.
Musgrave lacks a heat-exchanging coil for fresh air within the water circulation loop.
Gustafsson discloses a direct-cooling air conditioning system, comprising: a heat pump system (figure 2), a water circulation system (figure 1) including a water circulation loop including a circulating pump (pumps shown in figure 1 leading into 9 and 10), a heat exchanging coil for fresh air (7), and a water heat-exchanging device (9), said heat exchanging coil for fresh air exchanging heat with outside air, said water heat-exchanging device exchanging heat with said heat pump system. It would have been obvious to one of ordinary skill in the art to have provided the water circulation system of Musgrave with an air heat-exchanging device in order to introduce conditioned outside air into the room space and prevent staleness.
Regarding claim 41, Musgrave as modified discloses a fresh flue (F from Gustafsson), said fresh flue being equipped with a fan (fan shown next to heat exchanger 7 of Gustafsson), an inlet of said fresh flue being in communication with the outdoor air, an outlet of said fresh flue being in communication with indoor air (at rooms A, B, and C of Gustafsson), said heat exchanging coil (7; alternatively 8A, 8B, and 8C are heat exchanging coils) for fresh air being mounted within said fresh flue, and said heat-exchanging coil for fresh air being connected between said circulating pump of said water circulation system and said heat-exchanging coils of said radiation heat-exchanging ceiling plates (as modified above both the ceiling plates and heat exchanging coil are within the same water circulation loop therefor the fresh air heat exchanging coil may be placed between the pump and ceiling plate). Further in a given sequence of elements the number of combinations is limited to n!, therefor given the 3 elements there are only 6 possible combinations. It has been held that mere selection of among a set of finite and predictable solutions is obvious.
Regarding claim 42, Musgrave as modified discloses the system of claim 41, wherein said water tank (14 provided by Angus) is positioned between said circulation pump (27) and said heat exchanging coil for fresh air (provided by Gustafsson; as the elements are in a closed loop any one element is between any two others in a flow order). Further in a given sequence of elements the number of combinations is limited to n!, therefor given the 3 elements there are only 6 possible combinations. It has been held that mere selection of among a set of finite and predictable solutions is obvious.
Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive. 
Regarding rejections based on prior art. At page 6, item 7 applicant purports that the “Examiner lacks this basic background knowledge in this particular field”. In response, it is respectfully suggested that applicant reconsider their claim scope. An interview is welcome should applicant require additional clarification.
Applicant goes on to talk about the principle and rationale for particular decisions in the prior art and instant application; however this does not demonstrate how the prior art fails to render obvious the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763